TRIAL COURT OFFICIAL'S
                      REQUEST FOR EXTENSION OF TIME TO FILE RECORD
             FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                                       11/17/2015
Court of Appeals No. (If known): 12 -15-00248-CR

Trial Court Style: STATE OF TEXAS VS. WILLIAM TAYLOR

Trial Court & County: 159TH JUDICIAL DISTRICT COURT OF ANGELINA COUNTY, TX

Trial Court No.: 2014-0145

Date Trial Clerk's Record Originally Due: NOVEMBER 17, 2015

Date Court Reporter's/Recorder's Record Originally Due: N/A

Anticipated Number of Pages of Record: 170

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)

X       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record
        Other. (Explain.):

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
NOVEMBER 30, 2015 in which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

November 17, 2015                                   /S/Robin J. Crain
Date                                                Signature

936-634-4312                                        Robin J. Crain
Office Phone Number                                 Printed Name

rcrain@angelinacounty.net                           Deputy District Clerk
E-mail Address (if available)                       Official Title




                                                    3
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):



Name: DANIEL LAZARINE                      Name: APRIL AYERS-PEREZ

Address: 400 LOUISIANA ST., STE. 200               Address: P.O. BOX 908

         HOUSTON, TX 77002                                 LUFKIN, TX 75915

Phone no.: 713-224-4000                           Phone no.: 936-632-5090

Attorney for: WILLIAM TAYLOR                       Attorney for: THE STATE OF TEXAS




                                           4